PER CURIAM.
The appellant challenges the trial court’s denial following a hearing of the appellant’s Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. He argues that the trial court abused its discretion when it denied his request for the appointment of counsel. We agree. See, e.g., Florence v. State, 754 So.2d 175 (Fla. 1st DCA 2000); Rogers v. State, 702 So.2d 607 (Fla. 1st DCA 1997); Williams v. *217State, 472 So.2d 738 (Fla.1985). However, only the fourth claim raised in the motion is facially sufficient and not conclusively refuted by the record. Accordingly, we reverse the denial of that claim and remand this case to the trial court for a new evidentiary hearing as to that claim after counsel has been appointed. We affirm the order as to the remaining claims.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
MINER and ALLEN, JJ., and SMITH, LARRY G., Senior Judge, CONCUR.